Citation Nr: 0621266	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C. § 1702.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  Service in Vietnam is indicated by the evidence of 
record.  He was determined to be incompetent for VA purposes 
in April 2002.  See 38 C.F.R. § 3.353 (2005).  His mother 
currently serves as his legal custodian.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

By rating action in August 1976, the veteran was denied 
service connection for an acquired psychiatric disorder, 
characterized as schizophrenic reaction.  Thereafter, by 
rating decision in December 1984 he was denied service 
connection for PTSD.  No appeal was perfected as to either 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302 (2005).

Subsequently, service connection for an acquired psychiatric 
disability, to include PTSD, was denied by RO rating action 
in November 1993.  The veteran perfected an appeal of that 
decision.  The Board remanded this issue in May 1996 and 
again in March 1998.

In April 2002, the RO granted service connection for PTSD; a 
disability rating of 
50 percent was assigned.  Service connection for 
schizophrenia was denied.  In June 2002, the veteran, through 
his attorney, filed a notice of disagreement (NOD) with 
respect to the evaluation assigned for PTSD and the denial of 
service connection for schizophrenia [although a NOD as to 
the latter issue was not necessary since the issue was 
already on appeal].  The veteran's appeal as to the 
evaluation assigned for PTSD was perfected via a VA Form 9 
dated January 28, 2003.

The RO's April 2002 rating decision, in addition to granting 
service connection for PTSD and denying service connection 
for schizophrenia, denied service connection for a psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C.A. § 1702.  The veteran's NOD referred to that 
matter also, and an appeal has subsequently been perfected as 
to that issue.  The April 2002 rating decision further denied 
entitlement to TDIU.  The veteran has perfected an appeal of 
that issue.

The Board subsequently remanded the case in June 2004 for the 
purpose of ensuring compliance with the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
obtaining an additional VA psychiatric examination.  
The Board again remanded the case in March 2005 for the 
purpose of ensuring compliance with its prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The case was most recently before the Board in September 
2005, at which time the Board reopened the veteran's 
previously-denied service-connected claim for schizophrenia 
and remanded the matter, together with all remaining issues 
on appeal, to obtain, inter alia, an additional VA 
psychiatric examination.  Following the Board's remand, the 
RO again denied each of the veteran's claims in a February 
2006 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.

Issues not on appeal

As noted in the Board's September 2005 remand, the veteran's 
appeal originally encompassed the additional issues of 
entitlement to an effective date earlier than January 7, 2002 
for the award of special monthly pension (SMP) based on the 
need for regular aid and attendance of another person; and 
entitlement to an increased disability rating for tinnitus.  
Those issues were the subject of a final Board decision in 
June 2004, and accordingly will not be further discussed in 
this decision.  See 38 C.F.R. § 20.1100 (2005).


FINDINGS OF FACT

1.  A preponderance of the evidence does not demonstrate that 
the veteran's currently diagnosed schizophrenia had its onset 
during his military service.  

2.  Competent medical evidence does not reveal that the 
veteran's currently diagnosed schizophrenia is related to his 
military service. 

3.  A preponderance of the evidence does not demonstrate that 
the veteran developed a psychosis within the two-year period 
following service.  

4.  The veteran's service-connected PTSD is manifested by 
sleep disturbance, hypervigilance, social isolation, and 
decreased efficiency, reliability, and productivity, which 
have been characterized as mild in nature.

5.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

6.  The veteran's service-connected disabilities include 
PTSD, evaluated as 50 percent disabling, and tinnitus, 
evaluated as 10 percent disabling.  A combined disability 
rating of 60 percent is in effect. 

7.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, so as to render impractical 
the application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in military service, and 
such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C. § 1702 
is not warranted.  38 U.S.C.A. § 1702 (West 2002).

3.  The criteria for a higher schedular disability rating for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for schizophrenia; 
service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C. 
§ 1702; an increased disability rating for PTSD; and TDIU.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.



The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in July 2003 and June 2004 which were 
specifically intended to address the requirements of the 
VCAA.  

The June 2004 letter from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."  The 
same letter advised the veteran that to "establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  Finally, the 
June 2004 letter advised the veteran that "[y]ou may be 
entitled to compensation at the 100 percent rate if you are 
unable to secure and follow a substantially gainful 
occupation solely due to your service-connected disabilities.  
To qualify for a total disability rating on this basis, you 
must have:

      one service-connected disability ratable at 60 percent 
or more,

      OR

Two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.

This must be shown by medical evidence." [Emphasis as in the 
original.]

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  The July 2003 letter also notified 
the veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2004 letter instructed the veteran 
that if "there are records that you'd like us to request, 
please complete and return the enclosed VA Form 21-4142, 
'Authorization and Consent to Release Information to [VA].'"  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's service-connection claims for 
psychiatric disability were initially adjudicated by the RO 
several years before the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to initial adjudication in such circumstances 
does not constitute error.  See VAOGCPREC 
7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the July 2003 and June 2004 VCAA letters.  His 
claims were then readjudicated in the February 2006 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  



Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

In addition to the above, the Board wishes to emphasize that 
the veteran is represented by an experienced attorney, who is 
familiar with the VCAA in general and the evidence needed to 
substantiate each of the veteran's claims in particular.  The 
Board also notes that several of the issues in this case have 
been pending for well over a decade.  During that time the 
veteran and his attorney were informed of the information and 
evidence necessary to decide the claims on occasions too 
numerous to mention.  The case was remanded by the Board on 
several occasions, each of which provided the veteran with 
further insight into the type of evidence needed to 
substantiate his claims.  The veteran through counsel has 
submitted medical and other evidence over the lengthy course 
of this appeal.  The claims folder encompasses three volumes.   

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as discussed above, the veteran has been provided 
adequate VCAA notice with respect to elements (2), (3) and 
(4), existence of a disability, a connection between the 
veteran's service and the disability, and degree of 
disability.  

Element (5), effective date, is rendered moot via the RO's 
(and the Board's) denial of service connection for 
schizophrenia, an increased rating for PTSD, and eligibility 
to TDIU.  In other words, any lack advisement as to effective 
date is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of service connection, and 
increased rating, or the grant of TDIU.  

The veteran and his attorney were provided with Dingess 
notice regarding the matter of effective date(s) in a May 
2006 letter from the RO in any event.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records; voluminous VA and private treatment records; the 
opinion of various private clinicians, (including D.L.B., 
M.D., the veteran's private physician, and M.C., Ed.D., a 
private psychologist), statements from J.L. and the veteran's 
mother and sister; and the reports of multiple VA 
examinations.  The veteran and his attorney have not 
identified any outstanding evidence.  

The Board notes that there is reference in the claims file to 
the veteran's receipt of Social Security (SSA) disability 
benefits.  Over the lengthy course of this appeal, the 
veteran's attorney has not requested that SSA records be 
obtained, and there is no indication in the record that such 
records, if extant, would impact the outcome of this case.  
As will be discussed in greater detail below, the case in 
essence turns on the relationship between the veteran's 
schizophrenia and his time in service and the impact of his 
schizophrenia on functional ability, as compared to PTSD.  
Medical records from the Social Security Administration are 
unlikely to contain any analysis or comment on these matters, 
since such issues are irrelevant to the grant of benefits 
from that agency.  The veteran and his attorney have not 
intimated that such records would have any income on the 
outcome of this appeal.  Accordingly, the Board sees no 
reason to further delay resolution of this case.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal.]

As the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 
11 (1990): "Ten years is an undeniably, and unacceptably, 
long time to have passed since [the appellant] first filed 
the claim for benefits with the VA.  The delays have 
benefited neither the parties nor the public and they cannot 
be permitted to continue.  The petitioner has a right to a 
decision on her claim."  Although resolution in the instant 
case has been delayed by numerous factors, many of which were 
not within the Board's control, the Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated that he did not want a 
hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for schizophrenia.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

The record in the instant case includes numerous diagnoses of 
schizophrenia.  The first Hickson element has clearly been 
satisfied. 

With respect to the second Hickson element, that of in-
service incurrence of disease, the veteran's service medical 
records are pertinently negative for any psychiatric 
treatment or diagnosis.  While the veteran did check a box on 
an October 1968 flight physical indicating that he 
experienced "depression or excessive worry," such appears 
to have been an isolated complaint.  Indeed, the examiner 
found the veteran to be free of any psychiatric disability 
and cleared him for flight training.  On separation, the 
veteran failed to mention any psychiatric difficulty, and 
again had a normal psychiatric evaluation.  

[The Board additionally observes in passing that the 
veteran's service medical and personnel records contain no 
indication that the veteran suffered from any of the 
psychotic symptomatology (such as hallucinations, grandiose 
and persecutory delusions, and confused thinking) during 
service, which so characterized his psychiatric disability 
picture beginning in the mid 1970s.]  

The record reveals that the veteran did not seek treatment 
for a psychiatric disability of any kind until late 1974, 
over three years following his separation from active duty 
and well beyond the one-year presumptive period outlined in 
38 C.F.R. § 3.309(a).  A diagnosis of schizophrenia was not 
rendered until June 1976, over five years following service.  

Several medical opinions regarding the onset of the veteran's 
schizophrenia are also of record.  Dr. D.L.B., one of the 
veteran's private physicians, and Dr. M.C., a private 
psychologist, have opined that the veteran's schizophrenia 
had its onset during active duty.  A November 2005 VA 
examiner, however, opined that the veteran's schizophrenia 
had its onset several years following service, and further 
concluded that the disease was unrelated to the veteran's 
period of service.  

The question of when the veteran's schizophrenia first became 
manifest, and its overall relationship to the veteran's 
period of military service, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinion of the 
November 2005 VA examiner to be more probative than the 
opinions of Drs. D.L.B. and M.C.  

The opinions of Drs. D.L.B. and M.C. suffer from a number of 
flaws.  It strongly appears that each of these opinions was 
based largely on the veteran's own report of the onset and 
history of his condition, rather than a review of the 
contemporaneous medical evidence (including the veteran's 
service medical records and medical treatment records from 
the year immediately following service).  As such, the 
opinions of Drs. D.L.B. and M.C are entitled to no greater 
weight than are the reports of the veteran himself.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact 
that the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion]; 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

In that regard, the contemporaneous medical evidence is 
silent regarding complaint, treatment, or diagnosis of a 
psychiatric disability of any kind either during service or 
within the one-year period following separation.  As noted 
above, the veteran's service medical and personnel records, 
and his immediate post-service treatment records, contain no 
suggestion or other indication that the veteran suffered from 
any psychotic symptomatology (such as hallucinations, 
grandiose and persecutory delusions, and confused thinking) 
either during service or for several years following.  The 
veteran did not first seek treatment for a psychiatric 
condition until late 1974 and was not diagnosed with 
schizophrenia until 1976, both well beyond the presumptive 
period.  

In short, the contemporaneous medical evidence does not 
demonstrate the existence of a psychiatric disability for at 
least three plus years following service.  It thus appears 
that the veteran's reports to Drs. D.L.B. and M.C. that his 
schizophrenia and related psychotic symptomatology began in 
service or shortly thereafter were inaccurate.  See generally 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  Because the opinions of these clinicians 
were based the veteran's inaccurate report of his medical 
history, they cannot serve to substantiate his claim.  

It does not appear that either Dr. D.L.B. or Dr. M.C. 
reviewed the veteran's claims file, or that either had access 
to the veteran's service medical records or his immediate 
post-service treatment records.  Thus, they were in essence 
forced to rely on the veteran's inaccurate self reports.  
Review of such records is crucial in a case such as this 
where service medical records and post-service treatment 
records fail to note any psychiatric complaint or diagnosis 
for more than three years following service.  

Drs. D.L.B. and M.C. also failed to provide any underlying 
rationale or explanation for the ultimate conclusions 
rendered, namely that the veteran's schizophrenia began in 
service.  These clinicians also failed to meaningfully 
reference the veteran's pertinent medical history in their 
findings, and in particular failed to explain how the 
veteran's schizophrenia began in service, despite his lack of 
treatment or complaint of the condition either during service 
or for some three years thereafter.  Given the complete lack 
of evidence of any psychotic symptomatology or psychiatric 
illness either during service or for three years thereafter, 
any medical opinion which fails to adequately account for 
such important medical history is decidedly lacking in 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  

Unlike the opinions of Drs. D.L.B. and M.C., the opinion of 
the November 2005 VA examiner was fully informed by a 
complete review of the claims file, including service medical 
records and post-service treatment records.  The examiner's 
ultimate conclusion that the veteran's schizophrenia began 
well after service was thoroughly explained and included 
multiple references to the pertinent medical history.  The 
examiner also found it significant that the veteran's service 
records and immediate post-service records contained no 
reference to psychiatric treatment or the emergence of 
psychotic behaviors - a point Drs. D.L.B. and M.C. failed 
mention.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]

The only other evidence in the claims file serving to link 
the veteran's schizophrenia to service are statements from 
the veteran himself and statements from family and a friend 
(the veteran's sister and mother and J.L.) to the effect that 
the veteran entered service completely normal and returned 
home with severe psychiatric disability.  These statements, 
although no doubt well meaning, are at odds with the 
contemporaneous medical evidence, described above, and are 
lacking in credibility.  Moreover, as lay persons without 
medical training they are not qualified to render medical 
opinions regarding matters such as determinations of etiology 
of psychiatric disease, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and those of his mother, sister, and J.L. 
regarding medical nexus are accordingly lacking in 
credibility and probative value.

[The Board notes in passing that although J.L. is apparently 
a professor of molecular biology, it does not appear that he 
has any specialized medical or psychiatric training.  He is 
therefore not a medical expert and his opinion is entitled to 
the same weight as any other lay person.]

In short, for reasons expressed immediately above, Hickson 
element (2), in-service incurrence of disease (to include 
within the one year presumptive period after service) has not 
been satisfied, and the claim of entitlement to service 
connection for schizophrenia fails on that basis alone.

The Board's discussion of element (2) also applies to element 
(3), medical nexus.  
That is, for reasons stated above the Board places greater 
weight of probative value on the opinion of the November 2005 
VA examiner, to the effect that schizophrenia was not related 
to the veteran's military service  that it does on the two 
other opinions of record, as well as the statements of the 
veteran and his family and friend, which were to the effect 
that the schizophrenia began during service.  As discussed 
above, the VA examiner's opinion is congruent with the 
pertinently negative service medical records and immediate 
post-service medical records.. 

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case because 
neither chronicity nor continuity of symptomatology has been 
demonstrated.  With respect to chronicity, as discussed above 
there is no indication that schizophrenia or any other 
psychiatric condition was present during service.  Second, 
with respect to continuity of symptomatology, there is no 
objective indication of diagnosis or treatment of a 
psychiatric disability for over three years following 
separation from active duty.  
Thus, it appears that continuous symptomatology since service 
is not established.  In any event, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  As outlined above, such evidence 
is lacking in this case.

In short, a preponderance of the evidence is against the 
claim as to element (3), and the claim fails on that basis 
also. 

Because two of the three elements of entitlement to service 
connection are lacking, service connection for schizophrenia 
is denied.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C. § 1702.

Pertinent law and regulations 

Any veteran of World War II, the Korean conflict, the Vietnam 
era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.

See 38 U.S.C.A. § 1702 (West 2002).

Analysis

The Board initially observes that the provisions or 
38 U.S.C.A. § 1702 are conjunctive, not disjunctive.  That 
is, a Vietnam veteran must establish both (1) that an active 
psychosis developed within two years after service and (2) 
developed before May 8, 1977.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].   

There is no question that element (2) has been met; the 
veteran was diagnosed with schizophrenia in 1976.  The 
Board's inquiry will therefore concern (1), diagnosis of an 
active psychosis within two years after service, or by April 
1973. 

A complete discussion regarding the origin of the veteran's 
psychiatric disability is found in the Board's analysis of 
the veteran's service connection claim.  
Such discussion will not be repeated here.  As explained by 
the Board above, the veteran's schizophrenia had its onset, 
at the earliest, in 1974, some three years following service.  
This falls outside the two-year presumptive period set fourth 
in 38 U.S.C. § 1702.  To the extent that the veteran, his 
friend and family, and 
Drs. D.L.B. and M.C. contend that the schizophrenia was 
manifest at an earlier time, such evidence is outweighed by 
the opinion of the November 2005 VA examiner, which as 
discussed above is supported by the pertinently negative 
service medical records and immediate post service medical 
records.

Because the veteran's psychosis (i.e. schizophrenia) did not 
have its onset either during service or for over two years 
thereafter, service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C. § 1702 is not warranted.  The benefit sought on appeal 
is accordingly denied.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific schedular criteria

The veteran filed his request to reopen his previously-denied 
service-connection claim for PTSD in 1993, and the currently-
assigned 50 percent rating has been made effective from that 
year.  

During the pendency of this appeal, effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
mental disorders, including PTSD.  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected PTSD under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Prior to November 7, 1996, the VA Schedule read in pertinent 
part as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  He essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the currently-assigned rating.  



Mittleider concerns

It is undisputed that the veteran has been diagnosed has 
having both PTSD (which has been service connected) and 
schizophrenia (which as discussed at some length above has 
not been service connected).  The RO has consistently denied 
the veteran's claim on the basis that the majority of his 
psychiatric symptomatology is the product of his nonservice-
connected schizophrenia as opposed to his service-connected 
PTSD.  The veteran in essence contends otherwise, and would 
have the Board believe that the veteran's PTSD, alone, is 
productive of symptomatology which is more significant than 
is contemplated in the currently assigned 50 percent 
disability rating. 

Compensation can only be granted for service-connected 
disabilities.  
See 38 U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's PTSD, it is incumbent upon the Board to identify, 
and disregard, any psychiatric pathology which is due to his 
nonservice-connected schizophrenia.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The Board remanded this case in June 2004, March 2005, and 
September 2005 for the express purpose of obtaining medical 
opinions which differentiated between the symptomatology 
associated with the veteran's service-connected PTSD and that 
associated with nonservice-connected schizophrenia.  The 
Board's remands led to VA examinations in April 2005 and 
November 2005, the reports of which are included in the 
veteran's claims file.  The reports of these examinations 
indicate that the veteran has profound psychiatric illness; 
however, the vast majority of his psychiatric symptomatology 
was, according to the examination reports, attributable to 
his nonservice-connected schizophrenia.  PTSD symptoms were 
characterized as only "mild" in nature.

The most significant psychiatric symptomatology identified by 
the April and November 2005 VA examiners was the veteran's 
history of grandiose and persecutory delusions, together with 
auditory and visual hallucinations.  The examiners also noted 
that the veteran was highly confused and disorganized with 
paranoid and dissociative thinking.  Severe impairment in 
memory, concentration, and judgment was also noted.  Such 
symptomatology was variously described as "autistic 
thinking," "pseudodementia", and "dementia praecox."  All 
of this symptomatology was attributed by the examiners to the 
veteran's schizophrenia, not PTSD.

Moreover, certain non-psychotic symptomatology was found by 
the November 2005 VA examiner to be primarily due to 
schizophrenia, with only some mild part attributable to PTSD.  
For example, the examiner determined that while the veteran 
experienced severe sleep disturbance, such was predominantly 
related to schizophrenia, and only mildly related to PTSD.  
The same was true of the veteran's hypervigilant behaviors.  

Each examiner also found severe problems with social and 
occupational functioning, which again where found to be 
primarily associated with schizophrenia and only mildly 
associated with PTSD.  For example, while both examiners 
indicated that the veteran was unemployable and had 
significant difficultly with interpersonal relationships, 
such was found to be primarily the product of schizophrenia.  

The November 2005 VA examiner specifically noted that PTSD 
resulted in decreased efficiency, productivity, reliability, 
or inability to perform "work tasks" only mildly and 
occasionally.  Likewise, the November 2005 VA examiner 
characterized the veteran's impairment with work, family and 
social relationships attributable to PTSD to be only 
"moderate" in nature.  For his part, the April 2005 VA 
examiner noted that if "the veteran did not have 
schizophrenia and had only the symptoms of [PTSD] . . . he 
would be employable."

Both examiners also arrived at markedly different GAF scores 
for schizophrenia and PTSD.  GAF scores for schizophrenia on 
each examination ranged from 35-40 (indicating major 
impairment in several areas), while GAF scores for PTSD 
ranged from 63-70 (indicating the presence of some mild 
symptoms).  

The opinion of the April 2005 and November 2005 VA examiners 
also appears to be consistent with the remainder of the 
medical evidence.  The Board specifically notes that while 
the veteran has received extensive inpatient and outpatient 
psychiatric treatment over the years, PTSD or related 
symptomatology is mentioned only sporadically in the 
treatment records.  References to the veteran's Vietnam 
experiences in particular and his military experiences in 
general are extremely rare.  When mentioned, PTSD is usually 
listed by history only.  VA outpatient treatment records over 
the last several years have not referred to PTSD at all.  

Significantly, the vast majority of the veteran's psychiatric 
hospitalizations are the result of his discontinuance of 
anti-psychotic medications prescribed to treat schizophrenia.  
Indeed, it does not appear that the veteran has ever been 
hospitalized solely for PTSD.  

Thus, treatment records appear to support the conclusion of 
the April 2005 and November 2005 VA examiners that the 
veteran's nonservice-connected schizophrenia and not his 
service-connected PTSD account for the overwhelming majority 
of his psychiatric symptomatology.

Although the veteran and his attorney have suggested that the 
entirety of the veteran's symptomatology is attributable to 
PTSD, as laypersons without medical training, they are not 
competent to differentiate between the symptomatology 
associated with the service-connected PTSD and that 
associated with the veteran's nonservice-connected 
schizophrenia.  See Espiritu, supra.  

Therefore, pursuant to the medical evidence of record, and 
especially the findings of the April 2005 and November 2005 
VA examiners, the Board will not take into consideration the 
veteran's psychotic symptomatology (such as hallucinations, 
delusions, and impairment of thought process) in assigning a 
disability rating for PTSD.  The Board will assign a 
disability rating taking into consideration the examiners' 
findings that sleep disturbance, avoidant behaviors, and 
occupational and social functioning are largely the result of 
schizophrenia and only mildly attributable to PTSD. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's PTSD is currently rated under both the current 
and former Diagnostic Code 9411.  Diagnostic Code 9411 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case (PTSD).  However, under the former 
schedular criteria all psychoneurotic disorders, including 
PTSD, were rated using the same criteria in the rating 
schedule.  Likewise, under the revised schedular criteria, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating the veteran's PTSD under 
another diagnostic code would not produce a different result.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Discussion

(i.)  The former schedular criteria

To achieve the next highest rating (of 70 percent) under the 
former schedular criteria, the evidence must demonstrate that 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired or that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  As noted above, only the symptomatology 
associated with the veteran's service-connected PTSD will be 
considered in assigning a disability rating.

In its uncontroverted that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  It is also undisputed that the 
veteran's psychiatric condition has resulted in severe 
impairment in the ability to obtain or retain employment.  
They key question is whether such symptomatology is related 
to the veteran's PTSD.  The medical evidence demonstrates 
that it is not.  

As noted in the Mittleider discussion above, the competent 
medical evidence of record shows that the veteran's marked 
inability to interact with others is primarily due to 
schizophrenia.  PTSD was found to only mildly impact the 
veteran's social functioning.  Likewise, with respect to 
employment, the veteran's PTSD was found to only have an 
occasional and mild impact on efficiency, productivity, and 
reliability, and ability to perform work-related tasks.  The 
April 2005 VA examiner specifically noted that if "the 
veteran did not have schizophrenia and had only the symptoms 
of [PTSD] . . . he would be employable."  The Board also 
notes that GAF scores assignable specifically to PTSD have 
ranged from 63-70, indicating only mild impairment in social 
or occupational functioning.

In short, while the veteran has exhibited severe impairment 
in social and occupational functioning, such is largely 
attributable to his nonservice-connected schizophrenia.  PTSD 
has resulted in only mild impairment in these areas.  Because 
the Board may only consider symptomatology related to PTSD in 
assigning a disability rating, an increased rating is not 
warranted under the former schedular criteria.

(ii.)  The current schedular criteria

To obtain a higher disability rating under the current 
schedular criteria, deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships must be demonstrated.

As outlined above, the veteran's psychiatric disability has 
resulted in social and occupational functioning consistent 
with a 70 percent rating or higher.  Such symptoms, however, 
have largely been attributed to the veteran's nonservice-
connected schizophrenia, with PTSD having only a minor role, 
if any.  PTSD has resulted in only mild impairment in social 
relationships and impairment in efficiency, reliability, and 
productivity.

The Board also notes that the veteran has exhibited behaviors 
reflecting severe impairment in judgment, thought processes, 
and orientation which would normally warrant a 70 percent 
rating or higher under the current schedular criteria.  
In particular, the veteran suffers from grandiose and 
persecutory delusions, hallucinations, and confused and 
irrational thinking.  Such symptomatology has been 
specifically attributed to schizophrenia, and not PTSD.  
Again, any impairment due to the veteran's service-connected 
PTSD has been at best characterized as mild.  Accordingly, a 
higher evaluation is also not warranted under the current 
schedular criteria.  

Fenderson considerations

The veteran has been assigned a 50 percent disability rating 
for PTSD as of the date of his service connection claim, 
March 17, 1993.

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 50 percent 
rating for PTSD.  It appears from the voluminous medical 
evidence of record that while the veteran's schizophrenia-
related psychotic symptomatology as waxed and waned depending 
on the veteran's compliance with medications, his PTSD-
related symptomatology has remained fairly stable.  As noted 
above, PTSD is hardly mentioned in the medical records, with 
the vast majority of health care providers' attention being 
directed to the schizophrenia.  The medical evidence, viewed 
longitudinally, shows that symptomatology associated with 
PTSD has not met or approached that needed for a 70 percent 
rating at any time during the appeal period.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.

Extraschedular consideration

In the January 2003 SOC, the RO included the regulations 
pertaining to extraschedular evaluations.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the issues on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

As noted above, the record does not show that the veteran has 
required frequent hospitalizations solely for PTSD.  Although 
he has been frequently hospitalized for schizophrenia, the 
veteran only infrequently alluded to his Vietnam experiences 
during these hospitalizations.  Treatment records reveal that 
PTSD did not play a significant role in his therapy.  

Marked interference with employment due to PTSD, beyond that 
contemplated in the schedular criteria, is also not 
demonstrated.  Although the veteran has not worked regularly 
for many years, such has been largely attributed to 
schizophrenia.  The November 2005 VA examiner found that PTSD 
caused only mild impairment in the ability to perform work-
related tasks, and the April 2005 VA examiner determined that 
the veteran's PTSD symptoms alone did not preclude 
employment.  While it appears that the service-connected PTSD 
may cause some impairment in efficiency, productivity, and 
reliability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
impairment is specifically contemplated in the 50 percent 
rating which is currently assigned for the  PTSD.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In summary, the evidence does not support the proposition 
that the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

Pertinent Law and Regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2005).

Analysis

The veteran is seeking TDIU.  As discussed in the law and 
regulations section above, TDIU may be awarded on a schedular 
or an extraschedular basis.

Schedular basis

Service connection is currently in effect for PTSD, evaluated 
as 50 percent disabling, and tinnitus, evaluated as 10 
percent disabling.  Thus, the highest disability rating 
assigned is 50 percent, and the combined disability rating is 
60 percent.  The veteran thus fails to meet the schedular 
criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) 
(2005) [if there are two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more].

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board again notes that entitlement to TDIU on either a 
schedular or extraschedular basis requires that 
unemployability be the result of service-connected disability 
only.  See 38 C.F.R. § 4.16 (2005).  In the instant case, it 
is undisputed that the veteran is unable to work because of a 
psychiatric disability.  The key question for the Board's 
inquiry is whether the veteran's unemployability is the 
result of the nonservice-connected schizophrenia or the 
service-connected PTSD.  See Mittleider, supra.  

As has been explained by the Board in its discussion of the 
claim for an increased rating for PTSD, a preponderance of 
the medical evidence of record supports a conclusion that the 
veteran's unemployability is the result of schizophrenia and 
not PTSD.  Specifically, the April 2005 VA examiner indicated 
that were it not for the veteran's schizophrenia, the medical 
record indicates that the veteran would be employable.  The 
November 2005 examiner in essence reached the same 
conclusion.  The clinical evidence, including various 
psychiatric hospitalization reports, similarly portrays the 
non service-connected schizophrenia as the reason for the 
veteran's inability to function in society. 

The Board additionally observes that service connection is 
also in effect for tinnitus. There is no evidence that the 
PTSD and the tinnitus, together, render the veteran 
unemployable.   

Because the veteran's service-connected disabilities due not 
preclude employment, entitlement to TDIU is not warranted.  
For reasons stated immediately above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.  Entitlement to TDIU is therefore denied. 


ORDER

Service connection for schizophrenia is denied.

Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C. § 1702 is denied.

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to TDIU is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


